                 Case 19-50821-JKS              Doc 21          Filed 05/13/21     Page 1 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                   Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (JKS)
al.,1                                                                    (Jointly Administered)



                            Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                    Adversary Proceeding
the estate of Woodbridge Group of Companies, LLC, et                      Case Nos. (See attached Exhibit A)
al.,
                                  Plaintiff,                             Ref. Docket No. 4646
v.
[SEE ATTACHED EXHIBIT A],


                                  Defendants.

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On May 6, 2021, I caused to be served the “Liquidation Trust’s Status Report for May 19,
   2021 Status Conference” dated May 5, 2021 [Docket No. 4646], by causing true and correct
   copies to be:


1        The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
              Case 19-50821-JKS         Doc 21     Filed 05/13/21     Page 2 of 27




      i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           to those parties listed on the annexed Exhibit B, and

     ii.   delivered via electronic mail to those parties listed on the annexed Exhibit C.

3. The envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Sharna Wilson
                                                                    Sharna Wilson
 Sworn to before me this
 7th day of May, 2021
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 3 of 27




                    EXHIBIT A
          Case 19-50821-JKS           Doc 21   Filed 05/13/21   Page 4 of 27




      Defendant(s)                                                  Adv. Case No.
1.    Comerica Bank v. Beynon Family Trust, et al.                    18-50382
2.    Wendel, et al                                                   18-50818
3.    Monsoon Blockchain Storage                                      19-50102
4.    Aaron R. Andrew, Paramount Financial Services, Inc.             19-50186
5.    Stefan Kolosenko                                                19-50301
6.    Paula Rinkovsky                                                 19-50304
7.    Alexander S. Aduna, Emma R. Aduna                               19-50307
8.    Sylvan R. Jutte, Jeannette E. Jutte                             19-50308
9.    Brian D. Korkus, Robin L. Korkus                                19-50309
10.   Russell Bullis, Betsy Bullis                                    19-50310
11.   Mary M. Noyes, Gale E. Noyes                                    19-50312
12.   Delton Christman, Jean Christman                                19-50314
13.   Floyd G Davis, Lavonne J. Davis                                 19-50317
14.   George T. Iwahiro, Charlene M. Iwahiro                          19-50319
15.   Thomas H. Haag, Joanne P. Haag                                  19-50320
16.   Toomas Heinmets, Pamela Heinmets                                19-50322
17.   Richard E. Attig, Stephanie L. Attig                            19-50325
18.   Jason Curtis                                                    19-50327
19.   Janet V. Dues                                                   19-50328
20.   Dena Falkenstein                                                19-50329
21.   Judy Karen Goodin                                               19-50330
22.   Dennis W. Hueth                                                 19-50331
23.   Christian Lester                                                19-50332
24.   Joseph Lin                                                      19-50334
25.   Jane Marshall                                                   19-50335
26.   Laurence J. Nakasone                                            19-50337
27.   Blaine Phillips                                                 19-50338
28.   George Edward Sargent                                           19-50340
29.   Jeff Schuster                                                   19-50341
30.   Jennifer Tom                                                    19-50342
31.   Anita Bedoya, Mark Bedoya                                       19-50343
32.   Anita Bedoya, Julian Duran                                      19-50344
33.   Ronald Cole                                                     19-50346
34.   Ronald Draper                                                   19-50347
          Case 19-50821-JKS         Doc 21     Filed 05/13/21       Page 5 of 27




35.   Lawrence J. Paynter                                                 19-50351
36.   Nannette Tibbitts                                                   19-50353
37.   Ascensus, LLC, Custodian for the Benefit of Claro Chen              19-50558
      IRA, Claro Chen
38.   Marie Podkowinski                                                   19-50559
39.   Mainstar Trust, Custodian for the Benefit of Diana Sehl,            19-50564
      Diana Sehl
40.   Ascensus, LLC, Custodian for the Benefit of Donald L. Engle         19-50566
      Jr. IRA, Donald L. Engle Jr.
41.   Mainstar Trust, Custodian for the Benefit of Daniel K.              19-50571
      Gwinn, Daniel K. Gwinn
42.   Klenell Jensen                                                      19-50575
43.   Mainstar Trust, Custodian for the Benefit of John                   19-50578
      Korbierecki, John Korbierecki
44.   IRA Services Trust Company, Custodian for the Benefit of            19-50581
      Dwight L. Atherton IRA,S Dwight L Atherton
45.   Ascensus, LLC, Custodian for the Benefit of Deborah J.              19-50583
      Murphy IRA, Deborah J. Murphy
46.   Ascensus, LLC, Custodian for the Benefit of Larry A. Norton         19-50586
      IRA, Larry A. Norton
47.   IRA Services Trust Company, Custodian for the Benefit of            19-50588
      Ivan Orr, Ivan Orr
48.   IRA Services Trust Company, Custodian for the Benefit of            19-50597
      Michael D. Loring IRA, Michael D Loring
49.   Ascensus, LLC, Custodian for the Benefit of Marie Walters-          19-50600
      Gill IRA, Marie Walters-Gill
50.   Ascensus, LLC, Custodian for the Benefit of Sheryl A.               19-50604
      Whitlock IRA, Sheryl A. Whitlock
51.   Ascensus, LLC, Custodian for the Benefit of Catherine               19-50606
      Williams IRA, Catherine Williams
52.   Dane R. Roseman (a/k/a Dayne R. Roseman) and Precise                19-50695
      Investment Group, LLC
53.   Ascensus, LLC, Custodian for the Benefit of Elizabeth A.            19-50700
      Janovsky IRA, Elizabeth A. Janovsky
54.   Sumner Abramson, in his capacity as Trustee of the Sumner           19-50740
      Abramson Revocable Living Trust, Sumner Abramson
55.   Anthony Arthur Meola Jr., in his capacity as Trustee of the         19-50741
      Anthony Arthur Meola Jr. 2008 Trust, Anthony Arthur Meola
      Jr.
56.   Terry B. Griffin, in his capacity as Trustee of the Griffin         19-50744
      Family Trust, Terry B. Griffin
57.   Mainstar Trust, Custodian for the Benefit of Timothy                19-50750
      Hawley, Timothy Hawley
58.   Mainstar Trust, Custodian for the Benefit of Ronald R.              19-50751
      Smith, Ronald R Smith
59.   Irmgard Herrmann                                                    19-50752
60.   Jose Reta                                                           19-50755
          Case 19-50821-JKS          Doc 21      Filed 05/13/21     Page 6 of 27




61.   Christ Temple Baptist Church                                        19-50756
62.   Thomas V. Rasmussen, in his Capacity as Trustee of the              19-50757
      Thomas V. & Georgia S. Rasmussen Family Living Trust,
      Thomas V Rasmussen, Georgia S Rasmussen
63.   Provident Trust Group, LLC, Custodian for the Benefit of            19-50760
      John B. Smith IRA, John B Smith
64.   Raymond M. Chambers, Sarah E. Chambers                              19-50777
65.   Robert W. Haskins, Neoma F. Haskins                                 19-50779
66.   Kenneth R. Carberry                                                 19-50787
67.   Roderick P. Fries                                                   19-50789
68.   John M. Schroeder                                                   19-50790
69.   Del Wittler                                                         19-50791
70.   Mainstar Trust, Custodian for the Benefit of Teri Lambertz,         19-50793
      Teri Lambertz
71.   Mainstar Trust, Custodian for the Benefit of Sherry L.              19-50794
      Collver, Sherry L. Collver
72.   Alan Mickelson                                                      19-50803
73.   Katherine Vander Werff, in her capacity as Trustee of the           19-50804
      Peter & Katherine Vander Werff Revocable Trust; Peter
      Vander Werff; Katherine Vander Werff
74.   Ramsay McCue                                                        19-50805
75.   Mainstar Trust, Custodian for the Benefit of Jeanne Marie           19-50806
      Spezia; Jeanne Marie Spezia
76.   Dolores Schulze, in her capacity as Trustee of The Schulze          19-50807
      Family Revocable Living Trust Agreement Dated 05/26/05;
      Dolores Schulze
77.   IRA Services Trust Company, Custodian for the Benefit of            19-50808
      Lynette Eddy IRA, Lynette Eddy
78.   IRA Services Trust Company, Custodian For The Benefit of            19-50813
      Vicki Andren IRA, Vicki Andren
79.   IRA Services Trust Company, Custodian For The Benefit of            19-50814
      Earl Eddy IRA, Earl Eddy
80.   Gwendolyn Bissette                                                  19-50815
81.   Frances Fernandez                                                   19-50816
82.   Helen S. Fong                                                       19-50818
83.   Marcella P. Best                                                    19-50819
84.   IRA Services Trust Company, Custodian For The Benefit of            19-50821
      Bret J. Parent IRA, Bret J. Parent
85.   Rebecca K Wittler                                                   19-50822
86.   Althea McCormick                                                    19-50823
87.   Karen I Clara                                                       19-50824
88.   Kirk W Chubka                                                       19-50826
89.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50828
      the Benefit of Angela Chatham IRA, Angela Chatham
          Case 19-50821-JKS          Doc 21    Filed 05/13/21       Page 7 of 27




90.   Mary Ellen Nuhn                                                     19-50829
91.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50831
      the Benefit of Sharon R. Ferry IRA, Sharon R. Ferry
92.   Clayton Nakasone                                                    19-50832
93.   Barbara Lois Feldman                                                19-50833
94.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50834
      the Benefit of Clifton Hartley IRA, Clifton Hartley
95.   Ascensus, LLC d/b/a Provident Trust Group, Custodian for            19-50835
      the Benefit of Martha C. Maclean Roth IRA, Martha C.
      Maclean
96.   Provident Trust Group, LLC, administrator and custodian for         19-50837
      the benefit of Kerstin Rodriguez IRA; Kerstin Rodriguez
97.   Elizabeth Haskell                                                   19-50839
98.   Heidi M Pilant                                                      19-50841
99.   Anna Santacroce                                                     19-50844
100. Logan Turrentine                                                     19-50845
101. Karen Vlasak                                                         19-50846
102. Hart Placement Agency, Inc.                                          19-50847
103. Christopher J Watson                                                 19-50848
104. Robert Elmer                                                         19-50850
105. Peter Greenberg                                                      19-50855
106. JetsuiteX, Inc.                                                      19-50856
107. Aspen Glen, Inc., ClubCorp, Inc.                                     19-50858
108. Mercedes-Benz International Services LTD                             19-50860
109. Ian Rubin Insurance Agency, Inc.                                     19-50863
110. Ascensus, LLC d/b/a Provident Trust Group, Custodian for             19-50867
     the Benefit of Thomas A. Piazza IRA, Thomas A Piazza
111. I. Cleveland Huff, in his Capacity as Trustee of the Huff            19-50868
     Irrevocable Trust Dated 12/10/12, I Cleveland Huff
112. Kathy Hagen, in her Capacity as Trustee to the Kathy A.              19-50869
     Hagen Declaration of Trust Dated March 2,1998; Kathy
     Hagen
113. Judith L. Werner, in her Capacity as Trustee of the Werner           19-50871
     Family Living Trust 03/02/00, Michael P. Werner, in his
     Capacity as Trustee of the Werner Family Living Trust
     03/02/00, Judith L. Werner, Michael P. Werner
114. JAL Poultry and Swine Farms LLC                                      19-50873
115. Gilchrist Metal Fabricating Co., Inc.                                19-50874
116. Ascensus, LLC, Custodian for the Benefit of John C. Miller           19-50875
     IRA, John C. Miller
117. Lavinia Mitrea, Daniel Mitrea                                        19-50876
118. Donald Abney, Lee Ann Abney                                          19-50881
119. Billy McNeese, Sally McNeese                                         19-50883
          Case 19-50821-JKS          Doc 21     Filed 05/13/21      Page 8 of 27




120. John R. Burns, in his capacity as Trustee of the John R.             19-50891
     Burns Trust, John R. Burns
121. Rochelle Berman, In Her Capacity As Trustee Of The                   19-50892
     Rochelle Berman Trust, Rochelle Berman
122. IALT Enhanced Income Portfolio 1 LLC, IALT Portfolio                 19-50895
     Management, LLC, Devon Mason
123. Leiah Kitare                                                         19-50901
124. James D. Lawless, in his capacity as Trustee of the Lawless          19-50902
     Trust, James D. Lawless, Doris Lawless
125. Martin Schneider                                                     19-50903
126. Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a                   19-50908
     Provident Trust Group, Custodian for the Benefit of Antelope
     Women's Center 401K PSP for the Benefit of Karen
     Randhahn; Kronos Global Advisors, Inc.
127. Edward Boyack, Solely in his Capacity as Special                     19-50909
     Administrator of the Estate of William Perry, a/k/a Herbert
     Perry; Ascensus, LLC d/b/a Provident Trust Group,
     Custodian for the Benefit of Herbert Perry
128. IRA Services Trust Company, Custodian for the Benefit of             19-50910
     Harold L. Lustig IRA; Harold L. Lustig
129. Phillip Ball (aka Larry Ball)                                        19-50913
130. Michael Kandravi                                                     19-50914
131. Maxwell Financial Group, Inc.                                        19-50915
132. JRH Marketing, Inc.                                                  19-50916
133. Kim Butler                                                           19-50917
134. Joseph Rubin Inc., a New York corporation, Joseph Rubin              19-50918
135. All Mark Insurance Services, Inc., Cameron Johnson                   19-50921
136. Chris Dantin Financial Services, LLC, Chris A. Dantin, Sr.           19-50922
137. Life Plan Advisors Inc.                                              19-50924
138. Bradford Solutions, LLC, Marcus Bray                                 19-50925
139. David A. Scholl                                                      19-50926
140. Danny Van Houten                                                     19-50927
141. Christopher Longworth                                                19-50928
142. Asset Management Consultants of NC, Inc. and Carlton Scott           19-50929
     Phillips
143. Annua Group LLC                                                      19-50930
144. Retirement Services LLC                                              19-50931
145. Robert M. Linderman                                                  19-50932
146. Old Security Financial Group Inc.                                    19-50933
147. Prestige Insurance Services, LLC                                     19-50934
148. Thomas Doherty                                                       19-50936
149. Vlchetr Thong                                                        19-50937
          Case 19-50821-JKS          Doc 21     Filed 05/13/21      Page 9 of 27




150. David Johnston                                                       19-50943
151. Eric Little                                                          19-50944
152. Frontier Advisors Group LLC, David Nichols                           19-50945
153. John Fagan                                                           19-50947
154. Dayspring Advisors Group LLC, Ronnie Weller                          19-50948
155. Harvey & Companies, Inc., Ronald J. Harvey                           19-50950
156. Ivy League College Planning Strategies, Inc., Michael Rappa          19-50951
157. James Lamont                                                         19-50952
158. Gary L. Burke                                                        19-50954
159. Mainstar Trust, Administrator and Custodian for the Benefit          19-50956
     of Stacey Renee Maxted T2176604, Stacey Renee Maxted,
     Gerbera, LLC
160. Morgan J. Commodore                                                  19-50957
161. Gregg W. Butler                                                      19-50958
162. Patrick Gatbonton                                                    19-50959
163. Integrity Plus Consulting, Inc., Sean P. Renninger                   19-50960
164. Darin Baker                                                          19-50961
165. Jeffrey DeAngelis                                                    19-50962
166. Peter Derienzo                                                       19-50963
167. Gerard J. O'Neill                                                    19-50964
168. James E. Campbell Jr. Inc. (d/b/a Campbell Financial Corp.),         19-50965
     and James E. Campbell, Jr.
169. Dime Strategies, Inc.; Ronald P. Diez                                19-50966
170. Talbert Wealth; Steven Glick                                         19-50967
171. Ascensus, LLC d/b/a Provident Trust Group, Custodian for             19-50968
     the Benefit of Geneva W. Guilbeaux IRA; Diana Engelhardt,
     Solely in her Capacity as Executrix to the Estate of Geneva
     W. Guilbeaux; Diana Engel Solely in her Capacity as
     Executrix to the Estate of Charles D. Guilbeaux
172. RH Principled Investments, and Raymond Han                           19-50970
173. Thomas Masztak                                                       19-50971
174. Jacob A. Weiss                                                       19-50972
175. David Keledjian                                                      19-50973
176. Harold Plain                                                         19-50974
177. David Roitfarb                                                       19-50975
178. Joseph W. Isaac                                                      19-50976
179. Randy Robertson                                                      19-50977
180. Joseph A. Loox                                                       19-50978
181. Donovan Knowles                                                      19-50980
182. Gregory Jandt                                                        19-50981
         Case 19-50821-JKS          Doc 21      Filed 05/13/21    Page 10 of 27




183. Albert Payne                                                        19-50982
184. The Three Fourteen Company, Andres Pina                             19-50983
185. Gregory Neal Johnson                                                19-50985
186. Jacqueline Suarez                                                   19-50986
187. James A. Klohn & Assoc., P.A.                                       19-50989
188. NAA Insurance Agency, Corp.                                         19-50990
189. Shanoid A. Mays                                                     19-50993
190. Queen B Services                                                    19-50995
191. Reliant Group 360 Corp.                                             19-50996
192. Matthew Gilchrist                                                   19-50997
193. John J. McNamara                                                    19-50998
194. John E. McEnerney                                                   19-50999
195. David Valencia, Valencia Financial Services, LLC                    19-51000
196. Bette Tydings                                                       19-51002
197. Ricki Dean Wiggs a/k/a Ricki Wiggs                                  19-51003
198. Retirement Planning Solutions, LLC, Gordon Hannah                   19-51004
199. Daniel P. Orfin                                                     19-51005
200. Dennis Drake, Mid-Atlantic Brokers, Inc.                            19-51006
201. Dan Reisinger                                                       19-51007
202. Richard Anthony Miller                                              19-51008
203. Bruce Moore                                                         19-51009
204. John Harris d/b/a Harris Financial Management                       19-51011
205. Gaulan Financial LLC                                                19-51012
206. Gene H. Langenberg                                                  19-51013
207. Yanitsha M. Feliciano                                               19-51015
208. Legacy Financial Network and Retirement Services, Inc. and          19-51016
     Jeffrey Nimmow
209. Ronaldo G. Espiritu                                                 19-51017
210. William Deaton                                                      19-51019
211. Security Financial, LLC, Ameritrust Advisors of SC, LLC             19-51020
212. Michael Robinson                                                    19-51021
213. Searchlight Financial Advisors, LLC, Caroline Rakness               19-51022
214. Michael P. Litwin                                                   19-51023
215. Theresa Sheridan                                                    19-51026
216. Kenneth Halbert                                                     19-51027
217. Roxanne Trent                                                       19-51028
218. Safety of Principle, Inc.                                           19-51029
219. Security First Financial, LLC, Jerald Kagarise                      19-51030
         Case 19-50821-JKS          Doc 21        Filed 05/13/21   Page 11 of 27




220. Bank of America Corporation                                          19-51031
221. Smithson Financial Group                                             19-51032
222. Alfred S. Malianni, In His Capacity As Co-Trustee Of The             19-51034
     Alfred S. And Gail E. Malianni Revocable Living Trust
     January 15, 2011; Gail E. Malianni, in her capacity as co-
     trustee of the Alfred S. and Gail E. Malianni Revocable
     Living Trust January 15, 2011; Alfred S. Malianni; Gail E.
     Malianni
223. JP Snyder, Inc.                                                      19-51035
224. Alternative Portfolio Solutions LLC and Richard Renshaw              19-51036
225. Annuity Alternatives of America, LLC                                 19-51037
226. Glen D. Barnes                                                       19-51038
227. Basic Financial Services Inc., Basic Wealth Advisors, Inc.,          19-51039
     Fred C. Johnson
228. Jace T. McDonald, Adams EZ Tax, LLC                                  19-51040
229. TWH Annuities & Insurance Agency, Inc., Gryphon                      19-51042
     Financial Services
230. Sycamore Group, Inc., Bender W. Mackey                               19-51043
231. Crosier Financial, Inc., d/b/a Crosier Financial, John Reed          19-51045
     Crosier
232. Uma Gajavada                                                         19-51046
233. Jay N. Brown                                                         19-51047
234. Christopher M. Soulier                                               19-51050
235. Barbara A. Weiser, Jay R. Weiser                                     19-51051
236. Ascensus, LLC, Administrator and Custodian for the Benefit           19-51052
     of Qun Hong Yin Roth IRA, Qun Hong Yin, Qun Hong Yin,
     as Trustee of the Qun Hong Domissy Yin Living Trust
237. Floyd E. Powell                                                      19-51056
238. Faithway Financial Solutions LLC                                     19-51057
239. Tangible Assets Investments, LLC, Charles Thorngren                  19-51058
240. American Prosperity LLC, Taylor Ogden                                19-51060
241. Shelburne Management, LLC, Dennis Carpenter                          19-51061
242. Wieniewitz Financial LLC, Trae Wieniewitz                            19-51062
243. Sesco Benefit Services, Inc., Peter Holler                           19-51064
244. BCM Benefits Inc., Rance Bradshaw                                    19-51065
245. To The Max Marketing, Inc.                                           19-51066
246. Structured Strategies, LLC, Alan K. Hoffman                          19-51067
247. S.J. Financial Services, L.L.C., Glenn Johnson                       19-51068
248. Deb Brundage                                                         19-51069
249. Forecast Financial Group LLC, Forrest Financial LLC, Gary            19-51070
     Forrest
250. Eduardo G. Diaz, Diaz Retirement Consultants                         19-51071
         Case 19-50821-JKS          Doc 21      Filed 05/13/21      Page 12 of 27




251. Robert Shapiro, Jeri Shapiro, 3X A Charm, LLC, Carbondale             19-51076
     Basalt Owners, LLC, Davanna Sherman Oaks Owners, LLC,
     In Trend Staging, LLC, Midland Loop Enterprises, LLC,
     Schwartz Media Buying Company, LLC, Stover Real Estate
     Partners, LLC
252. Matthew Schwartz, Matte Black Inc.                                    19-51077
253. Scott Schwartz, Up and Coming Capital, LLC, Up and                    19-51078
     Coming, LLC
254. Albert D. Klager, Atlantic Insurance & Financial Services             19-51079
     Inc.
255. Ascensus, LLC, Custodian for the Benefit of Gail Marie                19-51133
     Bush IRA, Gail Marie Bush, Gail Marie Bush as Trustee of
     the Gail Marie Bush Trust Dated 12/21/2001
256. Harry R. Culotta, in his Capacity as Trustee of the Harry R.          19-51138
     Culotta Trust Dated 11/16/16, Harry R. Culotta
257. FIC, LLC                                                              19-51140
258. Brian Scott, Margaret Scott                                           19-51143
259. Kevin Martin                                                          19-51144
260. Comerica Bank                                                         20-50452
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 13 of 27




                    EXHIBIT B
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 14 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 15 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 16 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 17 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 18 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 19 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 20 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 21 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 22 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 23 of 27




                    EXHIBIT C
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 24 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 25 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 26 of 27
Case 19-50821-JKS   Doc 21   Filed 05/13/21   Page 27 of 27
